Citation Nr: 1221597	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for loss of teeth. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  The Veteran also had unverified periods of service with the U.S. Army Reserves and the Georgia Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a dental disorder, characterized as loss of teeth.  He claims that he was subjected to several harsh dental cleanings in 1969 which, in effect, stripped and eroded the enamel of his teeth, resulting in eventual tooth decay and loss of teeth. See, e.g., VA Form 9, March 2009; see also October 2009 Statement from Veteran.  He specifically testified that he underwent at least two dental cleanings in 1969 at Fort Knox during which time he was sedated and his teeth were cleaned with a "rotary machine" and wire bristles.  See Hearing Transcript, pp. 11-13.  In essence, he contends that he has experienced a gradual decline in his oral health since that time.  Current VA dental records reflect that the Veteran has extensive dental problems; he has partial dentures, periodontal disease, TMJ, and is missing multiple teeth. 

After a thorough review of the claims file, the Board finds that further action on this matter is warranted.  The purpose of this Remand is to: (1) obtain a VA dental examination to determine the etiology of the Veteran's claimed dental disorder(s); (2) obtain any available service treatment/dental records, to include National Guard and Army Reserve treatment records; and (3) obtain private dental treatment records.  

As an initial matter, the Board notes that the record does not contain any of the Veteran's service treatment or dental records (i.e., neither from his period of active duty service from 1967 to 1969, nor from his periods of U.S. Army Reserve service, from approximately 1975 to 1996, or from National Guard service, from approximately 1996 to 2003).  See VA Form 21-526, August 2005; see also Army National Guard Honorable Discharge Certificate, Retired January 2003.  Moreover, as outlined below, it appears that the RO has only requested treatment/dental records pertaining to the Veteran's period(s) of Reserve/National Guard duty.  

Development efforts in attempt to associate the Veteran's service treatment/dental records with the claims folder include a September 2005 Personnel Information Exchange System (PIES) request to obtain service records and a September 2005 response indicating that no records were found at "Code 13."  The response further reflected that such records could be found with a PIES request to code 11 which would go through the Defense Personnel Records Image Retrieval System (DPRIS) interface and any imaged records available would be furnished in response.  Although a second PIES request was made in November 2005 under Code 11, it appears that this search request was limited to "dates of service in Vietnam."  The response indicated that DPRIS was "negative for images for this Veteran."  Otherwise, the record contains no formal finding of unavailability of service treatment/dental records for the period from 1967 to 1979. 

With respect to the Veteran's period(s) of claimed Reserve service (from 1975 to 1996), there is no indication in the claims file that a separate search for U.S. Army Reserve records was ever made.  

With respect to National Guard service, a November 2005 response from the Veteran's unit indicated that all medical records had been forwarded to "TAG-GA, ATTN: GA-GE-1, GA Hwy 42, Ellenwood, GA 30294."  A May 2006 letter from the Department of the Army reported that it had exhausted all avenues to locate the National Guard service records.  It further indicated that all request to the State Archives must be submitted with a date of discharge and that the Veteran's request should be resubmitted with such information.  

In March 2010, the RO prepared a "Development Worksheet" and directed the RO to prepare a Formal Finding on the Unavailability of STRs after contacting the State Archives once again.  

An August 2010 response from the Department of the Army indicated that there were no records located for the Veteran in 2003 in the State Archives.  A second reply from the Department of the Army in January 2011 stated that there were no records found for the Veteran in 2002.  

To date, the record contains no Formal Finding of Unavailability as to the Veteran's service treatment records or dental records from active service (1967 to 1969), U.S. Army Reserve service, and/or Georgia National Guard service. 

In cases such as this, where the Veteran's service records are missing, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his or her claims. See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The VA Adjudication Procedure Manual, Manual M21-1MR sets forth the procedure for development of alternative evidence. See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  

Upon remand, additional development pertaining to the Veteran's service treatment and dental records should be attempted or explained. 

In addition, the Veteran testified that he has received private dental treatment since the time of his separation from service.  See Hearing Transcript, pp. 13-15.  This includes treatment from General Dentistry in Atlanta, Georgia, in the 1990's.  To date, the claims file does not contain any private dental treatment records.  These should be sought upon remand. 

Moreover, the Veteran has indicated that he receives benefits from the Social Security Administration (SSA).  SSA records pertaining to the Veteran should be sought.  If SSA records pertaining to the application are no longer available, SSA should furnish all available information, such as re-evaluations, and a copy of the benefits decision. 

Lastly, the Veteran has not been afforded a comprehensive VA dental examination for the claimed disorder on appeal.  In light of the missing service treatment/dental records, and further considering the Veteran's competent testimony regarding the onset of his dental problems in-service, the Board finds that a VA examination is necessary. See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 


Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's service treatment and dental records for all periods of active duty (from September 1967 to September 1969), ACDUTRA, and INACDUTRA, to include periods of service with the U.S. Army Reserves (from approximately 1975 to 1996), and with the Georgia National Guard (from approximately 1996 to 2003) from the Permanent Electronic Records and Evaluation Center (EREC) through the PIES/DPRIS interface, or any other appropriate resource(s).  Care should be taken not to use PIES request codes that are invalid for DPRIS use and the PIES 3.7.1 manual should be consulted if necessary.  In addition, a request should also be made to the Army Human Resources Command in St. Louis, Missouri.  If such a search is not indicated or would not likely produce records, the claims folder should contain documentation as to that conclusion.  

If any of the requested service treatment/dental records are not available, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran should be notified in this regard.

2. Request that the Veteran provide the names, addresses and approximate dates of treatment of all dental care providers, if any, VA and non-VA, who have treated him for any dental problems since his separation from active duty service in September 1969.  This should specifically include a request for dental care received from General Dentistry in Atlanta, Georgia in the 1990's.   

After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder. 

In addition, obtain all VA dental treatment records dated from June 2010 to the present.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3. Contact the SSA and request all pertinent documentation pertaining to any claim for disability benefits by the Veteran including any pertinent medical/dental records that Social Security has regarding the Veteran.  These records should be associated with the claim file.  If for any reason a negative response is received from SSA, such response should be noted in the record. 

4. Thereafter, the RO should schedule the Veteran for a VA dental examination to determine all current dental conditions and their etiology. 

The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  The examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. Any further indicated special studies should be conducted. 

All missing and diseased teeth and other dental conditions should be identified.  Based on examination findings and historical records, the examiner should give a medical opinion, with full rationale, as to which dental conditions, if any, were caused by dental trauma in service.  The examiner should specifically address the Veteran's contention with respect to in-service enamel removal.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

5. Then, readjudicate the claim. If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


